Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer 
The terminal disclaimer filed on 11/30/2021 disclaiming the terminal portion of anypatent granted on this application which would extend beyond the expiration date of U.S. PatentNo. US 10593399 has been reviewed and is accepted. The terminal disclaimer has beenrecorded. 

Allowable Subject Matter
Claim 2-19 and 21-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 The amendment to the claims places the case in condition for allowance and the associated remarks of 12/01/2014 are considered persuasive.

Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
a first plurality of memory cells in contact with a first access line of the plurality of second access lines; a second plurality of memory cells in contact with a second access line of the plurality of second access lines; and a dielectric material physically between the first plurality of memory cells and the second plurality of memory cells.
Claim 10 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:


Claim 15 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
a dielectric material physically between the first plurality of discrete memory cells and the second plurality of discrete memory cells, wherein the first plurality of discrete Page 4 of 11Application. No. 16/781,958PATENT Amendment dated November 30, 2021 Reply to Office Action dated August 30, 2021 memory cells are coupled with the first access line and the second plurality of discrete memory cells are coupled with the second access line.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824